      3:20-cv-03952-JMC-SVH        Date Filed 11/19/20   Entry Number 7   Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Albert Neal North, 1                      )     C/A No.: 3:20-3952-JMC-SVH
                                              )
                      Plaintiff,              )
                                              )
          vs.                                 )
                                              )          ORDER AND NOTICE
    Dorn VA Hospital, a/k/a VA Dorn           )
    Hospital, and Department of               )
    Veterans Torts Law Group,                 )
                                              )
                      Defendants.             )
                                              )

         Albert Neal North (“Plaintiff”), proceeding pro se, filed this action

against the Dorn VA Hospital and Department of Veterans Torts Law Group

(“Defendants”) seeking damages. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.       Factual and Procedural Background

         Plaintiff states his claim is brought pursuant to “Tort Claims Act

evidence negligent wrongful act.” [ECF No. 1 at 3]. In Plaintiff’s statement of

the claim he states the following:

         twice have flashbacks because Doctor wearing clothing in native
         att[ire] Vietnamese like war clothing told VA Dorn twice did

1Plaintiff’s middle name is sometimes spelled “Neil” in his complaint, but the
medical records attached indicate his middle name is “Neal.” [ECF No. 1, and
1-1].
      3:20-cv-03952-JMC-SVH      Date Filed 11/19/20   Entry Number 7   Page 2 of 7




        nothing situation cause my min[d] trigger worse and body take all
        kinds of Prazostin and others.

Id. at 5 (errors in original).

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                           2
   3:20-cv-03952-JMC-SVH     Date Filed 11/19/20   Entry Number 7   Page 3 of 7




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

      To the extent Plaintiff seeks to bring a claim of negligence under the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671–2680, his claim is subject

to summary dismissal. “The FTCA represents a limited congressional waiver

of sovereign immunity for injury or loss caused by the negligent or wrongful




                                       3
    3:20-cv-03952-JMC-SVH   Date Filed 11/19/20   Entry Number 7   Page 4 of 7




act of a Government employee acting within the scope of his or her

employment.” Medina v. U.S., 259 F.3d 220, 223 (4th Cir. 2001).

      Here, Plaintiff has failed to state facts showing Defendants were

negligent. Although he claims that the clothing of a doctor at the hospital

caused him to experience a flashback, Plaintiff has failed to show sufficient

facts demonstrating that Defendants breached a duty owed to Plaintiff. 2

Additionally, Plaintiff’s allegations are too vague to show that Defendants

could have foreseen that the environment at the hospital would cause Plaintiff

to experience flashbacks.

      Further, a plaintiff seeking to file a FTCA claim must first exhaust his

administrative remedies. Under 28 U.S.C. § 2675:

      [a]n action shall not be instituted upon a claim against the United
      States for money damages for injury or loss of property or personal
      injury or death caused by the negligent or wrongful act or omission
      of any employee of the Government while acting within the scope
      of his office or employment, unless the claimant shall have first
      presented the claim to the appropriate Federal agency and his
      claim shall have been finally denied by the agency in writing and
      sent by certified or registered mail.

Moreover, the exhaustion requirement is jurisdictional and may not be waived.

See Plyler v. United States, 900 F.2d 41, 42 (4th Cir. 1990). Here, Plaintiff

provides no indication in the Complaint that he filed an administrative claim




2 Plaintiff has set forth no allegations whatsoever against defendant
Department of Veterans Torts Law Group.
                                      4
   3:20-cv-03952-JMC-SVH     Date Filed 11/19/20   Entry Number 7   Page 5 of 7




with the proper agency. Therefore, the Complaint does not indicate that the

court has jurisdiction over this matter.

      In addition, to the extent Plaintiff is asserting a claim of medical

malpractice, he failed to meet the requirements for such a claim. Because

Plaintiff alleges a substantial part of the acts and omissions underlying his

claim occurred in South Carolina [ECF No. 1], South Carolina’s substantive

law is controlling. See 28 U.S.C. § 1346(b)(1) (permitting plaintiffs to recover

damages in civil actions for injury or loss caused the “negligent or wrongful act

or omission of any employee of the Government while acting within the scope

of his office or employment, under circumstances where the United States, if a

private person, would be liable to the claimant in accordance with the law of

the place where the act or omission occurred”); Medina, 259 F.3d at 223 (noting

the FTCA “permits the United States to be held liable in tort in the same

respect as a private person would be liable under the law of the place where

the act occurred”). To recover for negligence under South Carolina law, “a

plaintiff must show: (1) the existence of a duty, (2) a breach of that duty by the

defendant, (3) an injury, and (4) proximate cause.” Sharpe v. Household

Finance Corp. II, C/A No. 8:09-2784-JMC, 2010 WL 3893846 (D.S.C. Sept. 30,

2010) (citing Bullard v. Ehrhardt, 283 S.C. 557, 324 S.E.2d 61 (1984). State

courts impose a higher burden for a showing of medical malpractice, requiring

the plaintiff to prove: (1) “the generally recognized and accepted practices and


                                       5
   3:20-cv-03952-JMC-SVH     Date Filed 11/19/20   Entry Number 7   Page 6 of 7




procedures that would be followed by average, competent practitioners in the

defendants’ field of medicine under the same or similar circumstances”; (2) the

defendants’ “depart[ure] from the recognized and generally accepted

standards”; and (3) “that the defendants’ departure from such generally

recognized practices and procedures was the proximate cause of the plaintiff’s

alleged injuries and damages.” David v. McLeod Regional Medical Center, 626

S.E.2d 1, 4 (S.C. 2006).

      Because a heightened burden of proof exists in claims for medical

malpractice, South Carolina law requires the plaintiff “file as part of the

complaint an affidavit of an expert witness which must specify at least one

negligent act or omission claimed to exist and the factual basis for each claim

based on the available evidence at the time of the filing of the affidavit.” S.C.

Code Ann. § 15-36-100(B) (1976, as amended). This court has recognized this

requirement in claims for medical malpractice brought pursuant to the FTCA.

See Allen v. U.S., C/A No. 2:13-2740-RMG, 2015 WL 1517510, at *6 (D.S.C.

Apr. 1, 2015) (finding the defendants were “entitled to dismissal of the FTCA

claim because Plaintiff failed to file with her Complaint an expert affidavit

identifying ‘at least one negligent act or omission claimed to exist’”) (quoting

S.C. Code Ann. § 15-36-100(B)).

      Because he has failed to file the requisite affidavit, any claim for medical

malpractice is subject to summary dismissal.


                                       6
   3:20-cv-03952-JMC-SVH     Date Filed 11/19/20   Entry Number 7   Page 7 of 7




                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by December 10, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.


November 19, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       7
